RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1948-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.C.,

          Defendant-Appellant,

and

L.W.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.W.
and L.W.,

     Minors.
_____________________________

                    Submitted December 4, 2019 – Decided December 27, 2019

                    Before Judges Koblitz, Whipple and Mawla.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Union County, Docket
            No. FG-20-0047-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Durrell Wachtler Ciccia, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Samuel Fillman, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Margo E.K. Hirsch, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant L.C. (Lori) 1 appeals the December 11, 2018 judgment of

guardianship after a trial terminating her parental rights to her twins J.W. and

L.W. (Joe and Lois). Having reviewed the record, we affirm for the reasons

expressed by Judge James Hely in his opinion delivered from the bench the same

day. We add the following comments.

      This is not the first time Lori's parental rights were terminated. On March

11, 2014, Lori entered the Elizabeth Police Department with then six-month-old



1
  We use the pseudonyms from defendant's brief for ease of reference and to
protect the identities of the parties.
                                                                         A-1948-18T2
                                       2
A.W., tearfully telling officers she could no longer handle the baby, which

triggered the New Jersey Division of Child Protection and Permanency's

(Division) involvement.     A subsequent determination by the Family Part

terminated Lori's parental rights because her failure to manage and address her

psychiatric issues continued to place A.W. at substantial risk of harm. A.W.

was then placed with her paternal grandparents, who adopted her. We affirmed

the judgment of guardianship as to A.W. N.J. Div. of Child Prot. & Permanency

v. L.C., No. A-3983-15 (App. Div. Apr. 19, 2017).

      Lori gave birth to Joe and Lois in North Carolina on May 14, 2015 and

returned with them to New Jersey in July 2015. The twins' father is also A.W.'s

father, L.W. (Leo).2 In September 2015, the Division removed the twins from

Lori because she was not taking her medication or participating in therapy, thus

putting the twins at risk for harm. The twins were placed with their paternal

grandparents, where they remain.

      A complaint for guardianship was filed on June 28, 2018, and a trial was

conducted over several days, culminating in the entry of judgment on December

11, 2018. During the trial, the Division presented testimony of three witnesses :



2
  Leo executed an identified surrender of the twins to his parents, who also care
for A.W.
                                                                         A-1948-18T2
                                       3
Lynette Bernardo, the Division adoption worker; Carla Cooke, Ed.D., a

psychology and bonding expert; and Samiris Sostre, M.D., a psychiatrist. Lori

did not testify and presented no witnesses.

      Based on his evaluation of the evidence presented, and finding the

Division witnesses to be credible, Judge Hely determined that despite Lori's

compliance with individual therapy services, her significant mental health issues

had not resolved and were either unchanged or had worsened. This appeal

followed.

      On appeal Lori argues the trial judge incorrectly applied the legal

principles governing termination of parental rights to the facts, and that the

record was insufficient to satisfy the level of proof necessary to establish Lori

was unable to parent. Lori also argues the Division did not make reasonable

efforts to reunify her with Joe and Lois. We disagree.

      Based on our review of the record, we conclude that Judge Hely's factual

findings are supported by substantial credible evidence, and that his legal

conclusions are sound in light of those findings. See N.J. Div. of Youth &

Family Servs. v. R.G., 217 N.J. 527, 552 (2014). In particular, we agree with

the trial judge's conclusion that the record convincingly demonstrated Lori has

a serious mental health problem that, even with treatment, is unlikely to improve


                                                                         A-1948-18T2
                                       4
to a level which would permit safe parenting. We reject the argument that the

Division did not provide reasonable efforts to reunite Lori with the twins, as the

Division continued to provide her with services for three years after the first

guardianship order was entered.         The twins now live with their paternal

grandparents and their sibling, A.W., and it was clearly and convincingly proven

that it is in their best interests to remain there.

      Lori's other arguments are unavailing and not supported by credible

evidence in the record. Her contentions are without sufficient merit to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1948-18T2
                                           5